DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for these limitations can be found in the specification as-filed in at least page 7, lines 13-17 and page 10, lines 1-7. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the claim recites, in part, “whether the driver reclines a seat at an appropriate degree.” It is unclear what constitutes an “appropriate degree”. The specification provides an exemplary situation where the driver seat must be reclined no more than 120 degrees (see page 22, lines 8-14 of the specification as-filed). However, this recitation is not clearly linked as defining “appropriate” in the context of the claim. As such, the scope of claim 2 is unclear because what constitutes an “appropriate degree” of seat reclining varies from person to person and the written description does not provide a definition to identify the bounds of the term. 

Regarding claim 3, the claim recites “the traveling state of the nearby vehicle” in line 4. Claim 3 depends from claim 1, which recites “a traveling state of the nearby vehicle having the communication function” and “a traveling state of the nearby vehicle having no communication function.” As such, it is unclear which of these two recitation is being referenced by “the traveling state of the nearby vehicle” in claim 3. Appropriate clarification is required. 

Regarding claims 5-6, these claims depend from claim 3 and are rejected for the same reasons as claim 3, as they do not cure the deficiencies of claim 3 noted above. 

Regarding claim 4, the claim recites “the traveling state of the nearby vehicle” in lines 22-23. The claim previously recites “a traveling state of the nearby vehicle having the communication function” and “a traveling state of the nearby vehicle having no communication function.” As such, it is unclear which of these two recitation is being referenced by “the traveling state of the nearby vehicle” in lines 22-23. Appropriate clarification is required. 

Further regarding claim 5, the claim recites “the traveling state” in lines 3 and 5. Claim 5 depends indirectly from claim 1, which recites “a traveling state of the nearby vehicle having the communication function” and “a traveling state of the nearby vehicle having no communication function.” As such, it is unclear which of these two recitation is being referenced by “the traveling state” in claim 5. Appropriate clarification is required.
The claim further recites “the ability-to-deal-driving determination unit” in line 4. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 6, the claim recites “the traveling state of the nearby vehicle” in line 4. Claim 6 depends from claim 1, which recites “a traveling state of the nearby vehicle having the communication function” and “a traveling state of the nearby vehicle having no communication function.” As such, it is unclear which of these two recitation is being referenced by “the traveling state of the nearby vehicle” in claim 6. Appropriate clarification is required. 

Regarding claim 7, the claim recites “the vehicle data acquisition unit” in lines 10-11 and “the traveling situation detector” in lines 12-13. There is insufficient antecedent basis for these limitations in the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from claim 3 and recites the same limitations as claim 3. Accordingly, claim 6 fails to further limit claim 3.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Atsuyoshi et al. (JP 2008015920) [hereinafter “Atsuyoshi”] [note that the English translation being relied upon herein is attached to this Office action] in view of Tomishima et al. (United States Patent Application Publication No. US 2019/0061759 A1) [hereinafter “Tomishima”], Lombrozo et al. (United States Patent Application Publication No. US 2013/0325241 A1) [hereinafter “Lombrozo”], and Kawate (United States Patent Application Publication No. US 2019/0094856 A1).

Regarding claim 1, Atsuyoshi teaches a driving assistance device (collision prevention support system 1) comprising:
a vehicle data acquisition unit configured to acquire data on a traveling situation, a travel speed, an inter-vehicle distance, an acceleration control, and a braking control related to a nearby vehicle having a communication function (see at least [0017] and [0032]);
a detector configured to detect a nearby vehicle having no communication function (see [0013] and [0022]-[0024]);
a traveling situation detector configured to detect a traveling situation of the nearby vehicle having no communication function (see [0013], [0019], and [0022]-[0024]); and
a traveling prediction unit configured to predict a traveling state of the nearby vehicle having the communication function based on traveling situation data acquired by the vehicle data acquisition unit, and predict a traveling state of the nearby vehicle having no communication function based on traveling situation data acquired by the traveling situation detector (see [0019]-[0031]),

the traveling prediction unit includes a notification unit that notifies a prediction result to a user (alarm device 60; see [0026]-[0031]).

Atsuyoshi does not expressly teach the vehicle data acquisition unit is configured to acquire data on a steering control related to the nearby vehicle having a communication function. 
Tomishima also generally teaches a system for determining vehicle trajectories through inter-vehicle communication (see Abstract and [0002]). Tomishima teaches that a target vehicle trajectory can be determined based on information received through inter-vehicle communication, such information including steering control information (see at least [0002] and [0029]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Atsuyoshi so as to gather steering control information for the nearby vehicle through the inter-vehicle communication, in view of Tomishima, as Tomishima teaches such information is generally known to be available through inter-vehicle communication and useful in determining a trajectory of a nearby communicable vehicle. 

The combination of Atsuyoshi and Tomishima further does not expressly teach the traveling prediction unit advises the user to change a driving mode when the traveling prediction unit determines that prediction accuracy of the prediction result is insufficient. 
Lombrozo generally teaches a vehicle operating in an autonomous mode that gathers sensor data about its environment and makes inferences about the environment (see Abstract). Lombrozo teaches the inferred environmental information can include information about a behavior of other vehicles on the road (see [0095]). Lombrozo teaches that when the prediction of the behavior of other vehicles on the road is given a confidence level (see [0101]) about the accuracy of the prediction. 404-406). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Atsuyoshi and Tomishima so as to advise the user to change the driving mode from autonomous to manual driving when the prediction accuracy of the prediction result is low, in view of Lombrozo, as Lombrozo teaches doing so improves the safe operation of the autonomous vehicle by preventing autonomous operation when the vehicle cannot readily recognize its driving environment.

The combination of Atsuyoshi, Tomishima, and Lombrozo further does not expressly teach a ready determination unit configured to determine whether the user is ready for changing to a manual operation when changing of the driving mode from an automatic operation to the manual operation is approved by the user. 
Kawate generally teaches a system for switching between autonomous driving and manual driving (see Abstract). Kawate teaches that the system includes a driving assistance determination unit 11 that analyses a situation around the host vehicle to determine if automated driving assistance is to be disabled (see [0024]). Kawate teaches that when autonomous driving is to be disabled, the system notifies the driver and waits until it is determined that the driver is ready to take over control before switching off autonomous driving and transitioning to manual driving (see [0031]-[0038]). Kawate teaches the user must perform the necessary readying task or tasks in order to approve transition to manual driving (see again [0031]-[0038]). Kawate teaches this promotes safe driving (see [0008]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Atsuyoshi, Tomishima, and Lombrozo so as to determine whether the user is ready for changing to manual operation when changing of the driving 

Regarding claim 2, the combination of Atsuyoshi, Tomishima, Lombrozo, and Kawate further teaches the ready determination unit determines whether the driver is holding a steering wheel (see at least [0027] of Kawate). 

Regarding claim 4, the combination of Atsuyoshi, Tomishima, Lombrozo, and Kawate, as applied to claim 1 above, teaches a driving assistance device comprising:
a vehicle data acquisition unit configured to acquire data on a traveling situation, a travel speed, an inter-vehicle distance, an acceleration control, a braking control, and a steering control related to a nearby vehicle having a communication function (see at least [0017] and [0032] of Atsuyoshi and [0002] and [0029] of Tomishima);
a detector configured to detect a nearby vehicle having no communication function (see [0013] and [0022]-[0024] of Atsuyoshi);
a traveling situation detector configured to detect a traveling situation of the nearby vehicle having no communication function (see [0013], [0019], and [0022]-[0024] of Atsuyoshi); 
a traveling prediction unit configured to predict a traveling state of the nearby vehicle having the communication function based on traveling situation data acquired by the vehicle data acquisition unit, and predict a traveling state of the nearby vehicle having no communication function based on traveling situation data acquired by the traveling situation detector (see [0019]-[0031] of Atsuyoshi);
13 of Kawate; see [0027] of Kawate);
an ability detector configured to detect an ability of the driver to perform a manual operation of a subject vehicle based on the physical information of the driver (see [0027]-[0038] of Kawate); and
an ability-to-deal-with-driving determination unit configured to determine, based on the detected ability of the driver, whether the ability of the driver to perform the manual operation of the subject vehicle is sufficient to deal with the traveling state of the nearby vehicle predicted by the traveling prediction unit when a change to the manual operation is selected by the driver (see [0027]-[0038] of Kawate). 

Regarding claim 7, the combination of Atsuyoshi, Tomishima, Lombrozo, and Kawate, as applied to claim 1 above, teaches a driving assistance device comprising:
a processor configured to:
acquire data on a traveling situation, a travel speed, an inter-vehicle distance, an acceleration control, a braking control, and a steering control related to a nearby vehicle having a communication function (see at least [0017] and [0032] of Atsuyoshi and [0002] and [0029] of Tomishima);
detect a nearby vehicle having no communication function (see [0013] and [0022]-[0024] of Atsuyoshi);
detect a traveling situation of the nearby vehicle having no communication function (see [0013], [0019], and [0022]-[0024] of Atsuyoshi); 
predict a traveling state of the nearby vehicle having the communication function based on traveling situation data acquired by the vehicle data acquisition unit, 
notify a prediction result to a user (see [0026]-[0031] of Atsuyoshi);
advise the user to change a driving mode when the traveling prediction unit determines that prediction accuracy of the prediction result is insufficient (see [0095]-[0109] of Lombrozo and the rejection of claim 1 above); and
determine whether the user is ready for changing to a manual operation when changing of the driving mode from an automatic operation to the manual operation is approved by the user (see [0026]-[0038] of Kawate and the rejection of claim 1 above). 

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Atsuyoshi, Tomishima, Lombrozo, and Kawate, as applied to claim 1 above, and further in view of Cullinane et al. (United States Patent Application Publication No. US 2014/0156133 A1) [hereinafter “Cullinane”].

	Regarding claim 3, the combination of Atsuyoshi, Tomishima, Lombrozo, and Kawate, as applied to claim 1 above, does not expressly teach an automatic operation determination unit configured to determine whether the traveling state of the nearby vehicle predicted by the traveling prediction unit is inappropriate for an automatic operation, and an automatic changeover restrictor configured to restrict a change to the automatic operation until the traveling state alters to be appropriate for the automatic operation. 
Cullinane generally teaches to a system for switching between autonomous and manual driving modes which prevents switching to the autonomous driving mode until certain conditions are met (see 
As noted above, Atsuyoshi teaches determining the traveling states of the nearby vehicles includes determining the potential for a collision due to a dangerous situation (see [0019]-[0031] of Atsuyoshi). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Atsuyoshi, Tomishima, Lombrozo, and Kawate so as to determine whether the traveling state of the nearby vehicle predicted by the traveling prediction unit is inappropriate for an automatic operation and restrict a change to automatic operation until the traveling state alters to be appropriate for the automatic operation, in view of Cullinane, as Cullinane teaches preventing switching from manual to autonomous operation when environmental conditions indicate a potentially dangerous situation improves the safe operation of the vehicle. 

Regarding claim 5, the combination of Atsuyoshi, Tomishima, Lombrozo, Kawate, and Cullinane further teaches a manual changeover restrictor configured to restrict the change to the manual operation until the traveling state alters to allow the driver to deal with when the ability-to-deal-with-driving determination unit determines that the traveling state cannot be dealt with by the driver (see [0094]-[0097] of Cullinane).

Regarding claim 6, the combination of Atsuyoshi, Tomishima, Lombrozo, Kawate, and Cullinane further teaches an automatic operation determination unit configured to determine whether the traveling state of the nearby vehicle predicted by the traveling prediction unit is inappropriate for an automatic operation, and an automatic changeover restrictor configured to restrict a change to the automatic operation until the traveling state alters to be appropriate for the automatic operation (see the rejection of claim 3 above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshioka et al. (US 2009/0248284 A1) teaches a system for determining environmental information from communication-equipped vehicles and non-equipped vehicles and Kim et al. (US 2017/0057542 A1) teaches a system for switching between manual and autonomous driving states, but were not used in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANSHUL SOOD/               Primary Examiner, Art Unit 3669